DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1-4 and 6-19 currently under examination. Claim 5 is withdrawn from consideration. Claims 1 and 6 are amended.
Previous Grounds of Rejection
In the light of the amendments, the objection is withdrawn.
Regarding claims 1-4, 7-8 and 11-19, in the light of the amendments, the rejection under 35 U.S.C. 103(a) as being unpatentable over Silva Pinto et al. (Cellulose, 2012, 19, 1771-1779, submitted by applicants in IDS) is amended as set forth below.
In the light of the amendments, the rejection under 35 U.S.C. 103 as being unpatentable over Silva Pinto et al. as applied to claim1 above, and further in view of Long et al. (WO 2013/059527 A1, applicants submitted in IDS) with respect to claim 6 is amended as set forth below.
In the light of the amendments, the rejection under 35 U.S.C. 103 as being unpatentable over the combined reference of Silva Pinto et al. as applied to claim 1 above, and further in view of Reynolds et al. (US 8,771, 756 B2) with respect to claims 9-10 is amended as set forth below.
Amended of Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-4, 7-8 and 11-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Silva Pinto et al. (Cellulose, 2012, 19, 1771-1779, submitted by applicants in IDS).
Regarding claims 1-2, 4, 7 and 11-13, Silva Pinto et al. teach a metal-organic framework MOFs such as Cu-BTC onto cotton carboxylated cellulose fibers (applicant’s elected polymeric substrate)(page 1772) and growth of MOFs on the surface of cellulose via contacting Cu2+ solution with ligand (i.e., 1,3,5-benzenetricarboxylic acid BTH3) and cellulose. XRD analysis is applied to monitor the formation of MOF crystals on the surface of the cellulose substrate. 
Experimental procedures (A. B. C. and D ) followed for the in situ formation of MOF199 onto anionic cellulose substrates using as Cu(OAc)2-1,3,5-benzenetricarboxylic acid. The fabrics were washed with water, DMF and MeOH. MOF199 exhibited the blue color fully covered the whole fabrics (FIG. 1 and Fig.3) (pages 1771-1779).
Although Silva Pinto et al. do not specific disclose the MOF cover at least 90% of the surface are of organic polymeric substrate as per applicant 1, the copper ions of MOF is captured by the carboxylated groups on the surface of the anionic cotton cellulose fibers (page 1775), Figs. 1-6). Therefore, the MOFs are full covered the surfaces of the anionic cotton cellulose fibers.
Regarding claims 3 and 8, since Silva Pinto et al. teach all of the claimed reagents, composition and method of making polymeric composition, the physical properties of the resulting composition (i.e., Shore A hardness value for polymeric substrate, MOF do not degrade when exposed to a physiological fluid, etc.)  would necessarily follow as set forth in MPEP 2112.01(II).[1] 
Regarding claims 14 and 17, as discussed above, the MOF is grown from the attachment site and uniformly distributed as the instant claims (Fig. 1).
Regarding claims 15-16, a product-by-process limitation of “ the MOF is grown using layer by layer growth.” of claim 15 and “the MOF is grown under sonication” of claim 16 are noted. It is considered while the product of the reference is made by a different process, the product made and disclosed is the same as being claimed. see "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." (In re Thorpe, 227 USPQ 964,966). Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product (In re Marosi, 710 F.2d 798, 802,218 USPQ 289, 292 (Fed. Cir. 1983). See MPEP 2113. 
Regarding claims 18-19, as discussed above, Silva Pinto teach applies XRD analysis to monitor the formation of MOF crystals on the surface of the cellulose substrate (pages 1771-1779).
Although Silva Pinto et al do not specific disclose monolayer or multilayer of crystalline structure as per applicant claims 18-19, the subject matter of mono- or multi-layer as a whole would have been obvious to one having ordinary skill in the art at the time the invention was filed since it has been held to be within the general skill of a worker in the art to select layer(s) on the basis of monitor the formation of MOF crystals on the surface of the polymeric substrate for the intended use as a matter of obvious design choice.  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Silva Pinto et al. as applied to claim1 above, and further in view of Long et al. (WO 2013/059527 A1, applicants submitted in IDS).
Regarding claim 6, although Silva Pinto et al. do not specific teach the elected MOF CuBTTri as per applicant claim 6, Long et al. teach MOF composition and a method of making thereof comprising Cu-BTC and CuBTTri (Cu with ligand of 1,3,5-benzenetricarboxylic acid BTH3 or H3[(Cu4Cl)3(BTTri)8]).
In light of the disclosure of Long et al. of the equivalence and interchangeability of Cu-BTC as disclosed in Silva Ponto et al. page 1773), with CuBTTri as presently claimed, it  would have been obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to substitute the Cu-BTC as disclosed in Silva Ponto et al. with the CuBTTri taught by Long et al. as an alternative Cu-organic frameworks to obtain the invention as specified in the claim 1, and one of ordinary skill in the art would expect to achieve the same beneficial results and same function, absent evidence to the contrary.
Since both of Silva Pinto et al. and Long et al. teach MOF Cu-BTC, one would have a reasonable expectation of success.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over the combined reference of Silva Pinto et al. as applied to claim 1 above, and further in view of Reynolds et al. (US 8,771, 756 B2).
Regarding claim 9, although Silva Pinto et al. do not specific disclose a secondary therapeutic agent as per applicant claim 9, Reynolds et al. teach a biocompatible materials comprising MOF containing Cu(BTC) (col. 20, line 63) bound to with  a fabricating polymer and a secondary therapeutic agent including heparin (col. 21, line 25) (col. 3, line 35-col. 4, line 58).
It would have been obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to combine the heparin of Reynolds et al. with the method taught by the reference of Silva Pinto et al. to obtain the invention as specified in the claim 9, motivated by the fact that the biocompatible materials loaded with secondary therapeutic (i.e., heparin) is used in medical devices for clinically relevant diseases or complications (col. 3, lines 39-41).
Since all of Silva et al. and Reynolds et al. teach MOFs and method of making thereof, one would have a reasonable expectation of success.
Regarding claim 10, as discussed above, Reynolds et al. teach the secondary therapeutic agent is incorporated into the MOF as the instant claim (col. 3, line 10-55, FIG. 3).
Response to Arguments
With regards to the previous Grounds of Rejection
Applicant's arguments filed on 05/11/2022 have been considered but are moot in view of the amended grounds of rejections.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834. The examiner can normally be reached Monday-Thursday 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YUN . QIAN
Examiner
Art Unit 1732



/YUN QIAN/           Primary Examiner, Art Unit 1738                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        [1][1] “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).